Case 1:13-cv-06503-RJS-SN Document 334

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law

Filed 03/29/19 Page 1 of 2

 

Charles Joseph

D. Maimon Kirschenbaum
Denise A. Schulman

Josef Nussbaum

Lucas C. Buzzard
March 29, 2019

VIA ECF AND E-MAIL

Honorable Richard J. Sullivan

United States Court of Appeals for the Second Circuit
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Murphy v. LaJaunie
No. 13 Civ. 6503 (RJS)

Dear Judge Sullivan:

32 Broadway, Suite 601
New York, NY 10004
Phone (212) 688-5640
Fax (212) 688-2548
www.JK-LLP.com

Together with the Law Offices of Jeffrey E. Goldman, we are class counsel in the above-
referenced action. I write to briefly respond to Defendant Philippe Lajaunie’s letter in opposition
to Plaintiffs’ proposed judgment dated March 28, 2019 (“3/28/19 Letter”). With one exception
(the identification of a duplicate entry), the objections raised in the 3/28/19 are meritless. In a
clear attempt to stall and delay judgment, most of the objections address matters that have
previously been litigated and decided by this Court. For the reasons set forth below, we
respectfully request that the Court reject Lajaunie’s objections and enter judgment.

Lajaunie’s objection to the interest calculation on the spread of hours damages
fundamentally misunderstands how interest is to be calculated. (3/28/19 Letter at 3.) Pre-
judgment interest is properly calculated from the damages mid-point to the date of judgment.
(Dkt. No. 325 at 21.) That is precisely how Plaintiffs calculated interest on their spread of hours

claims. (Dkt. No. 332-2.)

Lajaunie objects to the combined allocation of N.Y. Lab. L. § 196-d and spread of hours
damages. (3/28/19 Letter at 2-3.) This objection is groundless. In their inquest submissions,
Plaintiffs proposed this very method of allocation. (Dkt. No. 296-16 at 15.) Judge Netburn
recommended the use of this allocation method (Dkt. No. 325 at 22), and this Court subsequently
ordered the implementation of this allocation method. (Dkt. No. 328 at 5.) Accordingly, all of
Lajaunie’s objections that are based on this allocation method (his points 1 and 2.a. regarding
Exhibit 3) should be rejected, as they have already been litigated. (3/28/19 Letter at 2-3.)

Lajaunie’s objections to the inclusion of certain class members (his points 2.b. and 2.c.
regarding Exhibit 3) are also meritless. (3/28/19 Leter at 3.) To calculate the damage allocation,
Plaintiffs used the class list that Defendants previously provided to Plaintiffs, subject to certain
adjustments and additions that have been described in prior submissions. In other words, the
people Lajaunie now seeks to exclude from the class are people who Defendants previously

1
Case 1:13-cv-06503-RJS-SN Document 334 Filed 03/29/19 Page 2 of 2

determined were in fact class members. That class list was referenced repeatedly in Plaintiffs’
inquest papers, and the list itself (with the exception of contact information) was submitted with
Plaintiffs’ inquest papers as Exhibit 31. (Dkt. No. 296-11.) Any objection to the composition of
the class (however baseless) should have been made in the context of the inquest, not now, in a
last ditch attempt to forestall judgment.

Lajaunie’s contention that Les Halles Park Avenue bartenders should be excluded from
the class (3/28/19 Letter at 3, 4) was previously briefed, and the Court rejected that argument.
(See Dkt. No. 167 at 17-18 (Defendants’ argument that Les Halles Park Avenue bartenders were
not affected by the inclusion of maitre d’s in the tip pool); Dkt. No. 179 at 4-6 (Plaintiffs’
response to Defendants’ argument regarding bartenders); Dkt. No. 196 at 2 (Order granting class
certification of, inter alia, N.Y. Lab. L. § 196-d claims and including bartenders in the class
definition); Dkt. No. 219 (Order approving class notice (Dkt. No. 217-1) addressed to, inter alia,
bartenders).) Accordingly, Lajaunie’s points 4 and 5 regarding Exhibit 3, in which he argues that
Les Halles Park Avenue bartenders should be excluded from the class, should be rejected.

Lajaunie has also identified potential duplicate entries that appeared in the original class
list produced by Defendants and now appear in the settlement allocation: Lazaro Calel Tzarax
and Lazaro Calel Tarax. (3/28/19 Letter at 3-4.) Lajaunie is likely correct that these entries are
for the same person. Accordingly, we propose that in the event of a monetary recovery in this
case, these two entries be consolidated into a single entry using the longer work period of
February 2, 2010 to April 9, 2013 (from the Tzarax entry), and the N.Y. Lab. L. § 196-d and
spread of hours allocation listed for Lazaro Calel Tarax be reallocated on a pro rata basis
among the other Les Halles Park Avenue class members.

With the exception of the Tarax/Tzarax issue, Lajaunie has made meritless objections and
sought to relitigate already-resolved issues in the 3/28/19 Letter. It is clear that Lajaunie is
seeking to avoid the finality of the Court’s previous decisions and the finality of a judgment. To
be sure, Lajaunie concludes his submission by requesting that this matter be referred back to the
Magistrate Judge and that Plaintiffs’ counsel be required to spend additional uncompensated time
going through boxes of Defendants’ documents to rectify fabricated deficiencies'!. Lajaunie was
held in default on August 10, 2016, roughly two and a half years ago. (Dkt. No. 260.) We
respectfully request that Lajaunie’s continued delay tactics be rejected, and judgment entered in
accordance with Plaintiffs’ March 14, 2019 submission.

We thank the Court for its attention to this matter.

Wy ully submitted,

Denis€éA. Schulman

cc: Philippe Lajaunie

 

1 Of course, this request further ignores the fact that documents from large periods of time are missing from the
boxes of documents that Defendants produced to Plaintiffs, making it impossible to compile comprehensive and
accurate information from those documents.
